Citation Nr: 1033629	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-03 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether the Veteran is competent for the purpose of the receipt 
of direct payment of Department of Veterans Affairs disability 
compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his guardian


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1977 to August 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  
The RO appointed the Veteran's attorney as his custodian.

The Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C., in June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is contending that he should be found competent to 
manage his own affairs.  

For VA purposes, a mentally incompetent person is one who, 
because of injury or disease, lacks the mental capacity to 
contract or to manage his affairs, including the disbursement of 
funds without limitation.  38 C.F.R. § 3.353(a) (2009).

In support of his claim, the Veteran testified at his June 2009 
Board hearing that he takes care of his own car, grocery 
shopping, and household chores.  The Veteran's guardian, who is 
an attorney, indicated at the June 2009 Board hearing that the 
Veteran should be granted a trial period for handling his own 
affairs.  She felt, in her capacity as his guardian, that he had 
significantly improved and was "very self-sufficient."  

The medical evidence shows that the Veteran underwent 
psychological testing at VA in May 2008 to evaluate his ability 
to handle his own affairs.  The VA psychologist found, based on 
the testing results, that the Veteran could not handle his own 
affairs.  The psychologist qualified, however, that the Veteran's 
more recent behavior indicated that he had made significant 
improvement.  On follow-up in June 2008, the VA psychologist 
recommended that the Veteran's guardian provide him his entire 
monthly income for six months on a trial basis.  The Board points 
out that the VA psychologist did not recommend that the 
guardianship be terminated.  Nor did the VA psychologist 
determine that the Veteran was competent to manage his own 
affairs.  

Shortly thereafter, in July 2008, the Veteran underwent a VA 
examination.  Based on a comprehensive review of the pertinent 
history, including the June 2008 VA psychologist's conclusions, 
the VA examiner opined that the Veteran "is not remotely 
competent to handle VA funds."  

On follow-up at VA in November 2008, the Veteran's treating VA 
psychologist commented that a "recent bankruptcy proved that he 
cannot handle his own money."  The Veteran reported that he was 
going to attend a financial literacy class, but the psychologist 
explained that the Veteran needed to "show for about a year that 
he can handle money."  In December 2008, a VA psychiatrist 
likewise found that the Veteran had "continued need of 
guardi[an]ship."  

In summary, the medical evidence indicates that the Veteran is 
not competent manage his own affairs.  However, in light of his 
testimony at the Board hearing, plus the testimony of his 
guardian, the Board finds that remand is warranted to afford the 
Veteran a new VA examination to address whether he is competent 
to manage his own affairs.  

Remand is also necessary to obtain outstanding records.  The 
Veteran revealed during VA outpatient treatment in January 2009 
that he had recently been awarded Social Security benefits.  
Where there is factual notice to VA that a Veteran is receiving 
SSA disability benefits, VA has the duty to acquire a copy of the 
SSA records, including the decision granting SSA disability 
benefits and the supporting medical documentation, if they are 
relevant.  SSA records are relevant if either (1) there is an SSA 
decision pertaining to a medical condition related to the one for 
which the Veteran is seeking service connection or (2) there are 
specific allegations "giv[ing] rise to a reasonable belief" 
that the SSA records may pertain to the claimed disability.  Golz 
v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the 
Board finds that the SSA records may pertain to the Veteran's 
appeal.  Accordingly, upon remand, the RO should attempt to 
obtain them.  

Accordingly, the case is REMANDED for the following action:

1. After completing any initial development 
deemed warranted based upon a review of the 
entire record, to include associating any 
pertinent outstanding records with the 
claims folder, the RO should take 
appropriate steps to contact the SSA and 
attempt to obtain any records pertinent to 
the Veteran's award or denial of Social 
Security benefits, including any decisions 
and/or determinations, and all supporting 
medical documentation utilized in rendering 
the decision.  

All attempts to fulfill this development 
must be documented in the claims file.  If 
the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such records 
do not exist or that further efforts to 
obtain them would be futile.  The Veteran 
should be informed of same in writing.  

2.  The Veteran should then be scheduled 
for an appropriate VA examination to 
determine whether he is competent to handle 
disbursement of his VA funds.  The entire 
claims file must be made available to and 
reviewed by the examiner.  The examination 
should be conducted, if possible, by an 
examiner who has not previously evaluated 
the Veteran.  

Then, based on the examination results, the 
examiner should opine as to whether the 
Veteran is competent to handle disbursement 
of VA funds.  In making this determination, 
the examiner is asked to specifically 
address the Veteran's psychiatric history, 
including the medical evidence cited above.  
In addition, the examiner must specifically 
acknowledge and discuss the lay report 
offered by the Veteran and his guardian as 
to the impact of his psychiatric 
disability.  

The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a complete 
rationale for all opinions and conclusions 
reached.  It is imperative that the 
examiner offer a detailed analysis for all 
conclusions and opinions reached supported 
by specific references to the Veteran's 
claims file, including the post-service 
medical records, and the Veteran's lay 
assertions.  

3.  After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the RO 
should readjudicate the remanded matter in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative, if any, 
an appropriate Supplemental Statement of 
the Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
affords the appropriate time period to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

